         Case: 3:19-cr-00156-jdp Document #: 17 Filed: 04/29/20 Page 1 of 3



                                U.S. Department of Justice
                                                                                               Telepho11e 608/264-5158
                                Scott C. Blader                                                      TTY 608/264-5006
                                                                              Ad111i11istrative Facsimile 608/264-5183
                                United States Attorney                         Civil Divisio11 Facsimile 608/264-5724
                                Western District of Wisconsin              Criminal Divisio11 Facsimile 608/264-5054

   Address:
   222 West Washington Avenue
   Suite 700
   Madison, Wisconsin 53703

                                             March 4, 2020

   Attorney Peter Moyers
   Federal Defender Services of Wisconsin, Inc.
   22 East Mifflin Street, Suite 1000
__ M:c1q_i~QIJ, Wis~o11sin_53703

              Re:   United States v. Patrick Staton
                    Case No. 19-CR-156-jdp

  Dear Attorney Moyers:

         This is the proposed plea agreement between the defendant and the United
  States in this case.

         1.      The defendant agrees to plead guilty to Count 2 of the indictment in this
  case. This count charges a violation of Title 18, United States Code, Section 922(g)(l),
  which carries maximum penalties of ten years in prison, a $250,000 fine, a three-year
  period of supervised release, and a $100 special assessment. In addition to these
  maximum penalties, any violation of a supervised release term could lead to an
  additional term of imprisonment pursuant to 18 U.S.C. § 3583. The defendant agrees to
  pay the special assessment at or before sentencing. The defendant understands that the
  Court will enter an order pursuant to 18 U.S.C. § 3013 requiring the immediate payment
  of the special assessment. In an appropriate case, the defendant could be held in
  contempt of court and receive an additional sentence for failing to pay the special
  assessment as ordered by the Court.

         2.     The defendant acknowledges, by pleading guilty, that he is giving up the
  following rights: (a) to plead not guilty and to persist in that plea; (b) to a jury trial; (c) to
  be represented by counsel--and if necessary have the Court appoint counsel--at trial and
  at every other stage of the trial proceedings; (d) to confront and cross-examine adverse
  witnesses; (e) to be protected from compelled self-incrimination; (f) to testify and present
  evidence; and (g) to compel the attendance of witnesses.

         3.      The defendant understands that upon conviction, if he is not a United
  States citizen, he may be removed from the United States, denied citizenship, and denied
  future admission to the United States. The defendant nevertheless affirms that he wants
          Case: 3:19-cr-00156-jdp Document #: 17 Filed: 04/29/20 Page 2 of 3


    March 4, 2020
    Page 2 of 4

    to plead guilty regardless of any removal and immigration consequences that his plea
    may entail, even if the consequence is automatic removal from the United States.

              4.      The United States agrees that this guilty plea will completely resolve all
       possible federal criminal violations that have occurred in the Western District of
       Wisconsin provided that.both of the following conditions are met: (a) the criminal
       conduct relates to the conduct described in the indictment; and (b) the criminal conduct
       was known to the United States as of the date of this plea agreement. This agreement not
       to prosecute is limited to those types of cases for which the United States Attorney's
       Office for the W~stem District of Wisconsin has exclusive decision:..making authority.
       The defendant also understands that the United States will make its full discovery file
       available to the Probation Office for its use in preparing the presentence report. The
·· ----'United-States·also-agi·ees to move-to-dismiss Eount+ofthe indictment-at·the-time-of
       sentencing.

           5.     The United States agrees to recommend that the Court, in computing the
    advisory Sentencing Guideline range, and in sentencing the defendant, give the
    defendant the maximum available reduction for acceptance of responsibility. This
    recommendation is based upon facts currently known to the United States and is
    contingent upon the defendant accepting responsibility according to the factors set forth
    in USSG § 3El.1. The United States is free to withdraw this recommendation if the
    defendant has previously engaged in any conduct which is unknown to the United States
    and is inconsistent with acceptance of responsibility, or if he engages in any conduct
    between the date of this plea agreement and the sentencing hearing which is inconsistent
    with acceptance of responsibility.

           6.      The defendant agrees to complete the enclosed financial statement and
    return it to this office within one week of the guilty plea hearing. The defendant also
    authorizes the U.S. Attorney's Office to run the defendant's credit report. The
    defendant also agrees that the probation office may disclose to the United States the net
    worth and cash flow statements to be completed by the defendant in connection with
    the preparation of the presentence report, together with all supporting documents.

            7.   In the event of an appeal by either party, the United States reserves the
    right to make arguments in support of or in opposition to the sentence imposed by the
    Court.

           8.     The defendant understands that sentencing discussions are not part of the
    plea agreement. The defendant should not rely upon the possibility of a particular
    sentence based upon any sentencing discussions between defense counsel and the
    United States.
                Case: 3:19-cr-00156-jdp Document #: 17 Filed: 04/29/20 Page 3 of 3


         March 4, 2020
         Page 3 of 4

                9.    If your understanding of our agreement conforms with mine as set out
         above, would you and the defendant please sign this letter and return it to me. By his
         signature below, the defendant acknowledges his understanding that the United States
         has made no promises or guarantees regarding the sentence which will be imposed.
         The defendant also acknowledges his understanding that the Court is not required to
         accept any recommendations which may be made by the United States and that the
         Court can impose any sentence up to and including the maximum penalties set out
         above.

                 10.    By your signatures below, you and the defendant also acknowledge that
         this is the only plea agreement in this case and that the prior plea offer dated February
_ ____   13, 2020 has beep. rescinded.    ___ __ ___ ____ __ ___________________ _


                                                    Very truly yours,

                                                    SCOTT C. BLADER
                                                    United States Attorney

                                                    By:

           04/29/2020
         Date                                       TAYLOR L. KRAUS
                                                    Assistant United States Attorney


                Peter R. Moyers                             4/29/20

         PETER MOYERS                               Date




         Defendant
